Opinion issued February 23, 2016




                                      In The

                              Court of Appeals
                                     For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00911-CR
                              NO. 01-15-00912-CR
                              NO. 01-15-00913-CR
                           ———————————
                       DREW PATTERSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                  On Appeal from the 228th District Court
                          Harris County, Texas
           Trial Court Cause Nos. 1430814, 1430815, & 14308161
                         MEMORANDUM OPINION




1
     Appellate cause no. 01-15-00911-CR; trial court cause no. 1430814.
     Appellate cause no. 01-15-00912-CR; trial court cause no. 1430815.
     Appellate cause no. 01-15-00913-CR; trial court cause no. 1430816.
      Appellant, Drew Patterson, was indicted for the offense of evading arrest or

detention in the trial court cause number 1430814, and was indicted for two counts

of aggravated assault in the trial court cause numbers 1430815 and 1430816, all on

July 18, 2014. Appellant, proceeding pro se and incarcerated, filed a form notice of

appeal in each case on August 22, 2014, and these appeals were assigned to this

Court on October 26, 2015.2

      However, appellant’s notices of appeal are premature because the trial clerk’s

assignment letters stated that there was no judgment as of October 21, 2015, and the

partial clerk’s records, requested by the Clerk of this Court, confirm that there are

no judgments of conviction. Appellant also filed pro se letter-motions for hybrid

representation and an extension of time to pay for the records in this Court. We

dismiss these appeals for want of jurisdiction and dismiss the motions as moot.

      There is no constitutional right to appellate review of criminal convictions.

See Phynes v. State, 828 S.W.2d 1, 2 (Tex. Crim. App. 1992). The right to appeal

in criminal cases is conferred by the legislature, and a party may appeal only from

judgments of conviction or orders authorized as appealable. See TEX. CRIM. PROC.




2
      The trial clerk filed an affidavit, dated October 19, 2015, attached to the partial
      clerk’s records filed in this Court, explaining that appellant’s filing of over 250
      documents in the trial court had delayed the timely processing of these three cases
      to the appellate division of the trial clerk’s office and assignment of the notices of
      appeals to this Court.
                                            2
CODE ANN. art. 44.02 (West Supp. 2015); TEX. R. APP. P. 25.2(a)(2); see also Marin

v. State, 851 S.W.2d 275, 278 (Tex. Crim. App. 1993).

      Because the partial clerk’s record in each case reveals that there are no

judgments of conviction or appealable orders adverse to appellant, and no

certifications permitting appellant the right of appeal, we lack jurisdiction over these

appeals. See TEX. R. APP. P. 25.2(d) (stating that criminal appeal must be dismissed

if certification of right of appeal has not been made part of the record); see, e.g.,

Williams v. State, No. 14-15-00837-CR, 2016 WL 145570, at *1 (Tex. App.—

Houston [14th Dist.] Jan. 12, 2016, no pet. h.) (per curiam) (mem. op.) (not

designated for publication) (dismissing appeal for want of jurisdiction because

record contains no appealable order).

                                   CONCLUSION
      Accordingly, we dismiss these three appeals for want of jurisdiction. See

TEX. R. APP. P. 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3